DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 6, filed 12 July 2021, with respect to claim 1 have been fully considered and are persuasive.  Therefore, the objection to claim 1 has been withdrawn. 

Applicant’s arguments, see Page 6, filed 12 July 2021, with respect to claims 1-14 have been fully considered and are persuasive.  Therefore, the double patenting rejections of claims 1-14 have been withdrawn. 

Applicant’s arguments, see Page 6, filed 12 July 2021, with respect to claim 12 have been fully considered and are persuasive.  Therefore, the § 112 rejection of claim 12 has been withdrawn. 

Applicant’s arguments, see Pages 6-8, filed 12 July 2021, with respect to the rejections of claims 1-14 under § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly-found prior art.
De Jong teaches a computer with a processor and memory (inherent to computer), the computer configured to:  
	receive multiple color images captured by a camera (Col. 4, Lines 24-30), 
convert each of the multiple color images to Commission Internationale de l'Elcairage (CIE) color space values of L*, a*, and b* (Col. 4, Lines 24-30).

Loce et al. (US 2007/0053003), hereinafter Loce, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of image color management.  Loce discloses the use of a computer with a processor and memory (inherent to computer), the computer configured to:  
 	receive multiple color images captured by a camera [0032] (as evidenced by document title, is able to receive a plurality of images), 
wherein the received multiple color images are in Cyan, Magenta, Yellow, and Key (CMYK) color mode [0032], 
 	convert each pixel in a first area of a first received image of the multiple color images in the CMYK color mode images to Red Green Blue (RGB) color mode (“For example, the input halftoned image or image portion may be in a CMYK color space and be converted to an RGB color space.” [0032]),
 	convert the first converted RGB color mode for the first received image pixels to Commission Internationale de l'Elcairage (CIE) color space values of L*, a*, and b* (“the input halftoned image may 
be in terms of an RGB color space and may be converted to a CMYK, L*a*b*, CIE XYZ color space and/or any other convenient color space” [0032]),
 	convert each pixel in a second area of a second received image of the multiple color images in the CMYK color mode images to RGB color mode (“For example, the input halftoned image or image portion may be in a CMYK color space and be converted to an RGB color space.” [0032]), and
 	convert the second converted RGB color mode for the second received image pixels to CIE color space values of L*, a*, and b* (“the input halftoned image may be in terms of an RGB color space and may be converted to a CMYK, L*a*b*, CIE XYZ color space and/or any other convenient color space” [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Jong’s computer with Loce’s computer algorithm for 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (US 6,473,164, as disclosed in IDS 12/30/2020), hereinafter De Jong, in view of Kerner et al. (US 2007/0285650, as disclosed in IDS 12/30/2020), hereinafter Kerner, and Loce et al. (US 2007/0053003), hereinafter Loce.

Claim 1: De Jong discloses an apparatus (Figs. 1-2) for assessing a color characteristic of a gemstone (40) (Abstract), comprising:
an optically reflective platform (50), wherein the platform (50) has a surface configured for supporting a gemstone (40) (Col. 7, Lines 57-66);
a daylight-approximating light source (10) shaped to at least partially enclose the platform (50) (evident since the light illuminates the light box (20), in which the gemstone (40) is placed) (Col. 6, Lines 51-57), wherein the light source (10) is located at the same level at the same level as or below the 50) (below platform, as seen from Fig. 2, orientation dependent) and is designed to provide uniform diffused illumination to the gemstone (40) on the platform (50) (Col. 7, Lines 21-24);
a diffuser (90) having an inner surface that is at least partially spherical (evident from Fig. 2) and comprises a transmissive (Col. 7, Lines 21-24) material, wherein the diffuser (90) at least partially covers the light source (10) (from below) and platform surface (50) (from above), and transmits illumination from the light source (10) towards the gemstone (40) positioned on the platform surface (50) (Col. 7, Lines 21-24),
a camera (light detector), wherein the camera and platform (50) are configured to rotate relative to each other (evident from Fig. 2, since the camera is fixed, while the platform (50) is a rotor) (Col. 7, Lines 15-21).
De Jong discloses that the platform (50) supporting the gemstone (40) is reflective, but does not explicitly disclose that it is optically opaque.
However, any light that would be incident on the stabilizer column (60) or the other rotor (70) would not be detected.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Jong’s apparatus with an optically opaque platform for the purpose of maximizing the amount of light from the light source that is used to inspect the gemstone, thus optimizing system efficiency.
De Jong discloses a diffuser that transmits light from the light source towards the gemstone (Col. 7, Lines 21-24), but is silent with respect to a reflector that reflects illumination light from the light source towards the gemstone. 
However, the Examiner takes Official notice that a diffuser that transmits illumination light from a light source to a gemstone located on the other side is functionally equivalent to a reflector that reflects illumination light to a gemstone located on the same side.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Jong’s apparatus by replacing the diffuser with a 
De Jong discloses that the light detector comprises a spectrophotometer (600) with a collimator (100) and fiber optic cable (30) (Fig. 10, Col. 4, Lines 19-24), De Jong is silent with respect to a telecentric lens.
Kerner, however, in the same field of endeavor of gemstone inspection, discloses the use of a telecentric lens (20) to send light reflected from a gemstone to an imaging system (22) [0049].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Jong’s apparatus by using a telecentric lens instead of the collimator and fiber optic cable so that only the rays parallel to the optical axis of the imaging system will reach the detector (Kemer [0049]).
De Jong teaches a computer with a processor and memory (inherent to computer), the computer configured to:  
	receive multiple color images captured by a camera (Col. 4, Lines 24-30), 
convert each of the multiple color images to Commission Internationale de l'Elcairage (CIE) color space values of L*, a*, and b* (Col. 4, Lines 24-30).
De Jong is silent with respect to the computer receiving the images in CMYK color mode, converting them to RGB color mode, and then converting to CIE color space. 
Loce, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of image color management.  Loce discloses the use of a computer with a processor and memory (inherent to computer), the computer configured to:  
 	receive multiple color images captured by a camera [0032] (as evidenced by document title, is able to receive a plurality of images), 
wherein the received multiple color images are in Cyan, Magenta, Yellow, and Key (CMYK) color mode [0032], 
0032]),
 	convert the first converted RGB color mode for the first received image pixels to Commission Internationale de l'Elcairage (CIE) color space values of L*, a*, and b* (“the input halftoned image may 
be in terms of an RGB color space and may be converted to a CMYK, L*a*b*, CIE XYZ color space and/or any other convenient color space” [0032]),
 	convert each pixel in a second area of a second received image of the multiple color images in the CMYK color mode images to RGB color mode (“For example, the input halftoned image or image portion may be in a CMYK color space and be converted to an RGB color space.” [0032]), and
 	convert the second converted RGB color mode for the second received image pixels to CIE color space values of L*, a*, and b* (“the input halftoned image may be in terms of an RGB color space and may be converted to a CMYK, L*a*b*, CIE XYZ color space and/or any other convenient color space” [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Jong’s computer with Loce’s computer algorithm for the purpose of obtaining a desired color adjustment and ensuring that no information is lost or degraded in the process.  

Claim 2: De Jong further discloses wherein the camera is positioned at an angle 65 degrees or smaller as measured, relative to the platform surface (50) that supports the gemstone (40) (Col. 7, Lines 15-20).

Claim 3: De Jong, in view of Kemer, discloses the use of a telecentric lens (20) to send light reflected from a gemstone to an imaging system (22) (Kerner [0049]), but is silent with respect to the specific type of telecentric lens used.
0032].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Jong’s apparatus with a double telecentric lens since it is one of a finite number of options for a telecentric lens (e.g. object-space telecentric, image-space telecentric, double telecentric) for the purpose of minimizing the amount of error and distortion with respect to positioning of surface features (Ahner [0032]).

Claim 4: De Jong further discloses wherein the platform (50) is configured to rotate about a rotational axis that is perpendicular to the surface of the platform (50) where the gemstone (40) is supported (Col. 12, Lines 50-56).

Claim 5: De Jong further discloses wherein the angle between the camera and the platform surface (50) is between approximately zero and approximately 45 degrees (Col. 7, Lines 15-20).

Claim 6: De Jong further discloses wherein the platform surface (50) comprises a reflective or a diffuser material (Col. 7, Line 64 - Col. 8, Line 1).

Claim 8: De Jong further discloses wherein the daylight-approximating light source (10) is selected from the group consisting of one or more halogen lamps with a color balancing filter, multiple light emitting diodes arranged in a ring-like structure surrounding the platform surface, fluorescence lamp, Xe lamp, Tungsten lamp, metal halide lamp, laser-induced white light (LDLS), and combinations thereof (Col. 6, Lines 59-63).

Claim 10: De Jong further discloses wherein the platform (50) is made of a material selected from the group consisting of polytetrafluoroethylene (PTFE), fluoropolymer, barium sulfate, Gold, Magnesium Oxide, and combinations thereof (Col. 7, Line 64 - Col. 8, Line 1).

Claim 11: De Jong further discloses wherein the predetermined angle between the camera and the platform surface (50) is between approximately zero and approximately 45 degrees (Col. 7, Lines 15-20), but is silent with respect to wherein the predetermined angle is between approximately 10 degrees and approximately 35 degrees.
However, Applicant has provided no criticality for this narrower range (or for the wider range). Furthermore, it is well known to optimize a system, such as by determining the optimal angle range to capture images. “Determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997) (“[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Jong’s apparatus by further limiting the predetermined angle range to approximately 10-35 degrees for the purpose of optimizing the detection of specific angles of light in order to approximate visual analysis methodology (De Jong, Col. 7, Lines 24-29).

Claims 12-14: De Jong further discloses wherein the platform surface (50) comprises a white diffuse reflective material (Col. 7, Line 64 - Col. 8, Line 1).

Claim 15: De Jong further discloses wherein the computer is further configured to calculate an average color space value of L*, a* or b* using the CIE color space values from the first received image and the second received image (De Jong, Col. 12, Line 65 - Col. 13, Line 5).

Claim 16: De Jong further discloses wherein the computer is further configured to determine a color score for the gemstone based on the calculated average color space value of L*, a* or b* (De Jong, Col. 12, Lines 4-10).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over De Jong, in view of Kerner and Loce as applied to claim 1 above, and further in view of Guthrie et al. (US 2014/0227774, as disclosed in IDS 12/30/2020), hereinafter Guthrie.

Claim 7: De Jong discloses wherein the light source (10) is a daylight-approximating light source (Col. 6, Lines 51-54), but is silent with respect to the light source being a ring light surrounding the platform surface.
Guthrie, however, in the same field of endeavor of image capture and lighting apparatus, discloses the use of a ring light surrounding a platform surface [0025].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Jong’s light source to be a ring light for the purpose of assisting in the classification of light that reaches the image-capturing component (Guthrie [0025]), such as between light reflected from the platform surface and light reflected from the gemstone.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over De Jong, in view of Kerner and Loce as applied to claim 1 above, and further in view of Ninomiya et al. (US 2011/0299063, as disclosed in IDS 12/30/2020), hereinafter Ninomiya.

Claim 9: De Jong discloses wherein the image-capturing component is a light detector (Col. 7, Lines 15-21), but does not explicitly disclose the specific type of detector used.
0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Jong’s apparatus with a CCD camera as the light detector for the purpose of accurately recording the pixel-by-pixel intensity of detected light.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Schnidar et al. (US 2017/0000406) disclose wherein color images received in CMYK color space are first converted to RGB color space and then to CIE color space values of L*a*b* in order to allow device-dependent data to become device-independent [0133].

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896